Exhibit 10.128

LOGO [g152538img002.jpg]

- Personal & Confidential -

December 15, 2009

To: Danna Rabin

Dear Danna,

I am happy to inform you that your annual gross base salary has been increased
to 200,000 USD. The effective date of this increase is December 28, 2009.

This adjustment is based upon a combination of several factors including the
relative competitive market information, and your performance.

The amount mentioned above is based on regular full time employment. In the case
of part time employment, your salary will be updated proportionately.

Please note that all compensation matters are considered personal and should be
kept confidential.

On behalf of our entire management team, congratulations and thank you for your
continued contribution to Comverse.

 

Sincerely, /s/ Dror Bin Dror Bin Group President - Sales

 

cc:

   Employee File 200-032452955    Joe Wray    Or Kaynar    Rafael Uzeda

200 Quannapowitt Parkway, Wakefield, MA 01888 USA T +1 781 246.9000